Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wingert (US 20140194082) Philbin (US 20170289350).
Regarding claim 1, Wingert teaches, a method comprising: 
operating, using a controller of a mobile device (Fig. 1, el. 101-1), call application management and software (Fig. 5 and 6); connecting, using the controller (Fig. 5, el. 108) and a communication unit of the mobile device (Fig. 5), the call application management and software to an emergency call (Fig. 1) that includes a dispatcher (Fig. 1, el. 110) and a caller communicating on the emergency call (Paragraph 31-33); 
monitoring, using the call application management and software, the emergency call to determine context information of the emergency call (Paragraph 39, 44, speech recognition software, identify location, temperature, life threatening situation); 
receiving, at the call application management and software, sensor data from sensors associated with the mobile device (Paragraph 39); 
correlating, using the call application management and software, the context information with the sensor data (Paragraph 39); and 
causing, using the call application management and software, a modification of an action associated with the emergency call based on a correlation between the context information with the sensor data (Paragraph 42, 44-45, 54: the voice calls may be classified based on whether the incident being reported involves a life-threatening situation or not, prompting the user to provide this information. The feedback from the user may be provided orally which could be processed by processor 108-1 using speech recognition software. Another method is for motorist 101 or motorist 102 to provide this information by making a selection on a touch screen of cellular phone 101-1 or emergency call system, software specially configured to analyze an emergency ranking of the voice text and routes the voice text based on the emergency ranking. As such, the computer system would be configured to analyze ranking information attached to the incoming voice text in whatever format the attachment is in (e.g. audio, text, video etc.) The computer system may also be configured to assign an action rank to the voice text. The action rank determines in what order action will be taken by an operator on the voice text. Thus, the computer system may be configured to select an emergency operator based on the action rank of the voice text and route the voice text to the selected emergency operator).
Although Wingert teaches call application management and software, Wingert does not explicitly teach virtual assistant application. 
Philbin in the same art of endeavor discloses, in an emergency system, caller initiate an emergency call to the dispatcher (abstract), using virtual assistance application to place the call, gather incident information and dispatch the assistance (Paragraph 32, 35, 38, 41).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify Wingert with Philbin in order to improve the system and yielded more predictable and fast results. 
Regarding claim 2,  Wingert in view of Philbin teaches, wherein the modification of the action associated with the emergency call comprises causing a change to one or more of: a number of emergency responders dispatched in association with the emergency call; a type of the emergency responders dispatched in association with the emergency call; an incident report file associated with the emergency call; an incident type associated with the emergency call; a modifying circumstance associated with the incident type; and a priority associated with the emergency call (Wingert: Paragraph 29-30: determine if the call is life threatening or not “prioritizing” and Philbin: Paragraph 101 and 27).
Regarding claim 3, Wingert in view of Philbin teaches, wherein the modification of the action associated with the emergency call comprises: causing, using a speaker and microphone of the mobile device, a user of the mobile device to be included on the emergency call (Wingert: Fig. 2, el. 200:user is engaging in a voice call using the phone and Philbin” Paragraph 27, 101).
Regarding claim 4, Wingert in view of Philbin teaches, after causing the user of the mobile device to be included on the emergency call, communicating on the emergency call, by the virtual assistant application, using the speaker, a responding action to be taken by the user of the mobile device when responding to the emergency call (Wingert: Paragraph 41, 44: asking the user to provide information and making a selection on touch screen of the cellular phone and Philbin: Paragraph 41-42 ).
Regarding claim 5, Wingert in view of Philbin teaches, requesting, using the virtual assistant application, on the emergency call, that the dispatcher confirm the modification of the action prior to causing the modification of the action (Paragraph 56: assign an action rank to the voice text. The action rank may be based on the emergency rankings assigned to the voice text, the emergency ranking may be assigned based on user input, based on speech recognition analysis for key phrases or words, based on voice stress analysis or based on combinations thereof. The action rank determines in what order action will be taken by an operator on the voice text and select an emergency operator based on the action rank of the voice text and route the voice text to the selected emergency operator).
	Regarding claim 8, Wingert in view of Philbin teaches, wherein the correlating, using the virtual assistant application, the context information with the sensor data comprises: matching information in the sensor data with respective keywords spoken on the emergency call (Winger: Paragraph 55).
Regarding claim 9, Wingert in view of Philbin teaches, the virtual assistant application asking a question on the emergency call based on analysis of the context information, and prior to causing the modification of the action (Winger: Paragraph 41, 44).
Regarding claim 10, Wingert in view of Philbin teaches, wherein the context information of the emergency call comprises one or more of: a location associated with the emergency call (Paragraph 39: GPS); an incident report file associated with the emergency call; an incident type associated with the emergency call; a modifying circumstance associated with the incident type; a priority associated with the emergency call; user context information of a user associated with the mobile device; role of the user associated with the mobile device; capabilities of the user associated with the mobile device; equipment available to the user associated with the mobile device; and a current assignment of the user associated with the mobile device (Paragraph 39: GPS).
Regarding claim 11, Wingert in view of Philbin teaches, wherein the sensor data comprises one or more of: one or more images from one or more cameras; audio from one or more microphones; motion sensor data from one or more motion sensors; gas sensor data from one or more gas sensors; and holster sensor data from a holster sensor (Winger: Paragraph 39, 59, 60).
Regarding claim 12, see claim 1 rejection, “mobile device: see Paragraph 59 in Wingert”.
Regarding claim 13, see claim 2 rejection.
Regarding claim 14, see claim 3 rejection.
Regarding claim 15, see claim 4 rejection.
Regarding claim 16, see claim 5 rejection.
Regarding claim 19, see claim 8 rejection.
Regarding claim 20, see claim 9 rejection.
Claims 6, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wingert (US 20140194082) Philbin (US 20170289350) in view of Agarwal (US 20030012344).
Regarding claim 6, Wingert in view of Philbin teaches, inviting, using the virtual assistant application and the communication unit, a second virtual assistant application operated by a second mobile device, to join the emergency call, the second mobile device associated with a second user determined to be correlated with the emergency call (Wingert: 29, 63).
Wingert in view of Philbin teaches contact third party based on the correlation between context information and other information (Paragraph 29, PERS 100 may contact one or more urgent responders, or people identified by the subscriber as an emergency contact (e.g., friend, a neighbor or family member). The emergency communication 106 can also indicate an emergency situation that may be, for example, threatening in some way to the user's life, limb, or safety. In such a circumstance, the PERS 100 can alert 911 emergency services and/or one or more emergency contacts as well and Paragraph 39).
Wingert in view of Philbin does not teach join the emergency call based on the correlation between the context information with the sensor data.
Agarwal teaches placing an emergency call, identify location and contacting responders and neighbors “therefore, sensor data that detect location (Paragraph 23, 70, abstract).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify Wingert with Philbin with Agarwal in order to improve the system and yielded more predictable and fast results.
Regarding claim 17, see claim 6 rejection.
Claims 7, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wingert (US 20140194082) Philbin (US 20170289350) in view of Merrow (US 20020051522).
Regarding claim 7, Wingert in view of Philbin teaches, the claimed method.
Wingert in view of Philbin does not explicitly teach terminating, using the virtual assistant application, a connection to the emergency call by the virtual assistant application when no correlation is determined between the context information of the emergency call and user context information associated with a user of the mobile device.
Merrow teaches based on a speech recognition determination. Terminate the call (Paragraph 96).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify Wingert with Philbin with Merrow in order to improve the system and terminate the call when the user has the wrong number or wrong person, which will enhance the system capabilities and accuracy. 
Regarding claim 18, see claim 7 rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA EL-ZOOBI/          Primary Examiner, Art Unit 2652